IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 01-50207

                             Summary Calendar


SUSAN LOPEZ,

                                                Plaintiff-Appellant,

                                   versus

MANOR CARE WINDCREST NURSING HOME, FOUR SEASONS NURSING CENTERS,
INC., doind business as Manorcare Health Services of Texas, Inc.,
doing business as Manorcare Health Services; MANORCARE HEALTH
SERVICES OF TEXAS, INC.

                                                Defendants-Appellees.



            Appeal from the United States District Court
                  for the Western District of Texas
                            (SA-99-CV-769)

                              August 23, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Susan Lopez appeals the granting of summary judgment in favor

of defendants Four Seasons Nursing Centers, Inc., ManorCare Health

Services, ManorCare Health Services, Inc., and ManorCare Health

Services of Texas, Inc. (collectively “ManorCare”).            Lopez brought

suit alleging an adverse employment action in retaliation for



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
making      an    employment      discrimination      complaint      against    a

supervisor.1      While the magistrate judge and district court erred

in their treatment of Lopez’s prima facie case, we find that Lopez

has failed       to   satisfy   her   burden   of   producing    evidence   that

ManorCare’s legitimate, nondiscriminatory motive for terminating

her was pretextual.          Thus any error is harmless, and we affirm.

                                          I

      Lopez was employed by ManorCare Health Services of Texas, Inc.

as   a    licensed     vocational     nurse/charge    nurse     at   ManorCare’s

Windcrest facility in San Antonio, Texas.             The employment was at-

will.     From June 1997 to June 1998, Lopez was written up for five

disciplinary offenses, of varying degrees of severity.

      After the third such incident in October 1997, Lopez filed a

charge of discrimination with the Equal Employment Opportunity

Commission       (“EEOC”),    claiming    discrimination   on    the   basis   of

national origin and gender.2              Lopez also alleges that Clarence

Conner, one of her night shift supervisors, told Lopez that the

Director of Nursing, Connie Stigen (Lopez’s supervisor), would seek

to retaliate against Lopez for filing the complaint. Stigen issued

Lopez one final written warning after the filing of the EEOC

complaint in January 1998.



      1
          See 42 U.S.C. § 2000e et seq.
      2
        Lopez is Eurasian. Since she does not appeal the granting of summary
judgment to defendants on her national origin and gender discrimination claims,
those issues are not before us.

                                          2
     The     final    incident,       which    lead   ultimately       to    Lopez’s

termination,     occurred    in    June    1998.      Lopez   failed    to    follow

procedures     relating     to    a   diabetic     patient    and   administered

medication that had not been prescribed by the patient’s physician.

Lopez was immediately suspended on June 8, 1998.                 Dawn Aparicio,

the Acting Director of Nursing,3 terminated Lopez on June 12, 1998,

after reviewing this last incident and Lopez’s prior disciplinary

history.       ManorCare    presented      evidence    that   Aparicio       had   no

knowledge of the EEOC claim when Lopez was terminated.

                                          II

     Lopez contends that the district court erred in concluding

that she had failed to create a genuine issue of fact regarding

causation in establishing her prima facie case of discrimination.

Ordinarily we review a district court’s grant of summary judgment

de novo.4     However in this case, Lopez raises arguments on appeal

arising out the magistrate judge’s application of law that were not

objected to in the district court.             As a result, ManorCare argues

that the standard of review for these arguments is plain error.5




     3
         Aparicio was Acting Director of Nursing because Stigen was on vacation.

     4
         Long v. Eastfield Coll., 88 F.3d 300, 304 (5th Cir. 1996).

      5
        Douglass v United Services Auto. Ass’n, 79 F.3d 1415, 1425 (5th Cir.
1996) (en banc).

                                          3
However, the district court reviewed the entire recommendation de

novo and consequentially our review is de novo.6

       To survive summary judgment, the plaintiff must create a

genuine issue of fact as to whether the defendant intentionally

discriminated against the plaintiff. We follow the burden-shifting

approach to summary judgment created by McDonnell Douglas Corp. v.

Green,7 which this court has applied to employment retaliation

cases.8

       Lopez must first establish her prima facie case.                    She must

show (1) that she engaged in activity protected by Title VII, (2)

that an adverse employment action occurred, and (3) that a causal

link       existed   between      the   protected   activity   and   the    adverse

employment action.9        The only element of the prima facie case that

ManorCare argues Lopez has failed to establish is causation.10

       The magistrate judge agreed with ManorCare that Lopez has

failed to create a genuine issue of material fact with respect to

the causal link requirement of her prima facie case.                 In this case,

the decision to terminate Lopez was made by Aparicio, not Stigen.



       6
           Meister v. Texas Adjutant General’s Dept., 233 F.3d 332, 336 (5th Cir.
2001).
       7
           411 U.S. 792 (1973).
       8
           See Long, 88 F.3d at 304.
       9
           Id.
      10
         We do not address the merits of any other element of Lopez’s claim, but
assume that she has established the other elements of her prima facie case.

                                            4
However, the magistrate judge erroneously applied a “but for”

causation test.        The standard in prima facie Title VII retaliation

cases is less stringent.11             A causal link is established when the

evidence demonstrates that “the employer’s decision to terminate

was   based     in    part     on    knowledge       of   the   employee’s    protected

activity.”12       This Court has held that evidence of a causal link is

sufficient if the employee making the termination decision had

knowledge of the complaint.13                  We now turn to the question of

whether Lopez has fulfilled this requirement.

      As     all     parties    note     Stigen       herself    did   not    make    the

termination        decision,        Aparicio       did.    ManorCare    has   produced

evidence      that    Aparicio       acted     without     knowledge    of    the    EEOC

complaint and Lopez has not rebutted this evidence.                             By all

accounts, however, Aparicio acted on the basis of both the final

incident and Lopez’s prior disciplinary history.                       Lopez’s prior

disciplinary history includes the final written warning issued by

Stigen in January 1998,14 after Lopez had filed her EEOC complaint.

The degree to which Aparicio acted independently in investigating



      11
        See, for example, Sherrod v American Airlines, Inc., 132 F.3d 1112, 1120
n. 8 (5th Cir. 1998), citing Long, 88 F.3d at 305 n. 4 (“The standard for
establishing the ‘causal link’ element of the plaintiff’s prima facie case is
much less stringent [than the ‘but for’ test)].
      12
           Sherrod, 132 F.3d at 1122.
      13
           Medina v. Ramsey Steel Co., 238 F.3d 674, 684 (5th Cir. 2001).
      14
        The record is not clear on whether Stigen knew of the EEOC complaint in
January 1998. Neither party addresses this issue, but we will proceed assuming
that Stigen knew of the complaint at that time.

                                               5
the prior disciplinary history is a question of fact yet to be

resolved.        Therefore    viewing    the   evidence     in   the   light    most

favorable to Lopez we must assume that Aparicio did not conduct

such an independent inquiry,15 and therefore Lopez has demonstrated

a   sufficient     causal    link   between    her   EEOC   complaint     and    her

termination to survive summary judgment as to her prima facie case.



                                        III

      The burden of production now shifts to ManorCare to articulate

a legitimate, nondiscriminatory reason for terminating Lopez. This

burden is satisfied by ManorCare’s production of evidence of

Lopez’s prior disciplinary history.            At this stage Lopez bears the

burden of providing evidence of “but for” causation.                      She may

fulfill this burden indirectly by showing that the legitimate,

nonretaliatory justification offered by the defendant for her

termination is pretextual.16            Lopez must present “a conflict in

substantial evidence on the ultimate issue of retaliation in order

to withstand a motion for summary judgment.”17 The magistrate judge

and district court found that even if Lopez had satisfied the

requirements for a prima facie case, she did not produce evidence

to withstand summary judgment here.            We agree.



      15
           See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
      16
           Evans v. Houston, 246 F.3d 344, 355 (5th Cir. 2001).
      17
           Sherrod, 132 F.3d at 1122.

                                         6
     The only evidence offered by Lopez to satisfy her burden

consists of her own affidavit stating that Conner told her that

Stigen     would   seek   to   retaliate    for   the   filing   of   the   EEOC

complaint.      This evidence is hearsay.         Assuming that Conner made

the statement, it did not concern a matter within the scope of her

employment.18      Fed. R. Evid. 801(d)(2)(D).      Lopez’s other arguments

supporting the admissibility of the evidence are unpersuasive.               We

agree with the magistrate and district court that this evidence

constitutes hearsay not within any exception and is therefore

inadmissible.       For this reason the district judge also correctly

refused to consider Conner’s statements as direct evidence of

retaliatory intent.



                                       IV

     For the foregoing reasons, the judgment of the district court

is AFFIRMED.




     18
          See Staheli v Univ. of Mississippi, 854 F.2d 121, 126 (5th. Cir. 1988)
.

                                        7